{¶ 28} This matter finds itself in its present awkward circumstance due to the fact that the trial courts failed to consolidate two companion cases. Hubbard v.Shaffer1 was filed August 2, 2006 and bears Cuyahoga County Court of Common Pleas case No. CV-597728. Hollins v.Shaffer was filed August 11, 2006 and bears Cuyahoga County Court of Common Pleas case No. CV-598590. Hubbard and Hollins were backseat passengers in an automobile accident they allege was caused by Cleveland Heights Patrolman Theodore Shaffer. Hubbard and Hollins are represented by separate counsel. Motions for summary judgment on the issue of governmental immunity were filed by Cleveland Heights in both cases; however, they are not identical. As we have held above, the trial court inHollins cannot prophylactically apply our finding inHubbard (that there is a material issue of fact as to whether defendant is immune from suit) to Hollins ; the trial court must particularly analyze the evidence before it and render its own conclusion. While our finding in Hubbard
may inform the court's conclusion, it does not compel it.
 {¶ 29} I write separately here only to underscore Rule 15(H) of the Local Rules of Cuyahoga County Common Pleas Court, which reads as follows: "Pursuant to Civil Rule 42, when actions involving a common question of law and fact are pending in th[e] Court, upon motion by any party, the Court may order a joint trial of any or all of the matters in issue; it may order all or some of the actions consolidated; and it may make such orders concerning proceedings as may tend to reduce unnecessary costs or delay.2 *Page 290 
 {¶ 30} "The motion for consolidation shall be filed in all actions for which consolidation is sought. All Judges involved in the consolidation motion shall confer in an effort to expedite the ruling. The Judge who has the lower or lowest numbered case shall rule on the motion. In the event that the Judges cannot agree, the motions shall be referred to the Administrative Judge for ruling."
 {¶ 31} As this case amply illustrates, the issue of whether cases should be consolidated involves something much more significant than which judge gets rid of a case and which judge gets an extra case. Loc. R. 15(H) is not about the docket of any individual judge; rather, it is about fairness and consistency. It goes without citation that similarly situated persons should be treated similarly. Fairness and consistency do not prevail when identical liability issues arising from the same incident are handled by different judges at different times, or when one party gets a "second bite of the apple" by virtue of the bifurcation.
1 Eighth District Court of Appeals Case No. 89870.
2 The dockets in both Hubbard and Hollins
reveal no such motion filed, although counsel indicated at oral argument that a request was made orally to the judge presiding over the lower-numbered case, and the request was denied.